AO 245B (CASDRev. 08/13) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                 (For Offenses Committed On or After November 1, 1987)
            CIPRIANO MONTIEL-TOMAS (1)
                                                                       Case Number:          18CR5414-JLS

                                                                    JAMI L. FERRARA
                                                                    Defendant's Attorney
REGISTRATION NO.                 66827298
D-
1Zl pleaded guilty to count(s)         1 of the Information

D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
8 usc 1326                        Removed alien found in the United States                                             1




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                    IS          dismissed on the motion of the United States.

      Assessment : $100.00 waived
IZI


IZI No fine                  D Forfeiture pursuant to order filed                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                      ON. JANIS L. SAMMARTINO
                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                   18CR5414-JLS
•        •
    AO 245B (CASD Rev. 08113) Judgment in a Criminal Case

    DEFENDANT:                  CIPRIANO MONTIEL-TOMAS (1)                                             Judgment - Page 2 of 2
    CASE NUMBER:                18CR5414-JLS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     Three (3) months




     D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D       The court makes the following recommendations to the Bureau of Prisons:




     D       The defendant is remanded to the custody of the United States Marshal.

     D       The defendant shall surrender to the United States Marshal for this district:
             D     at                                              on
                        ------------------ A.M.
             D     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
             Prisons:
             D     on or before
             D     as notified by the United States Marshal.
             D     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

     I have executed this judgment as follows:

             Defendant delivered on                                            to
                                      ---------------------------                   --------------------------------
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL



                                                                                                            18CR5414-JLS
